Exhibit 10.2

GRANT AGREEMENT

B E T W E E N:

GOLDEN STAR RESOURCES LTD., a corporation governed under

the Canada Business Corporations Act

(the “Corporation”)

AND

[Insert Name and Address of Grantee]

(the “Grantee”)

WHEREAS the Corporation has established the Share Appreciation Rights Plan (the
“Plan”) to provide incentive compensation, based on the appreciation in value of
the Shares, to directors, executive officers, employees and Consultants of the
Corporation and its Subsidiaries;

AND WHEREAS the Grantee is a bona fide [director/executive officer/full-time
employee/part-time employee/Consultant] of the [Corporation/a Subsidiary of the
Corporation];

AND WHEREAS capitalized terms not otherwise defined herein shall have the
respective meanings attributed to them in the Plan;

NOW THEREFORE THIS GRANT AGREEMENT WITNESSES that in consideration of the
premises and covenants of the parties made to each other contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged by the parties), it is agreed by and between the parties as
follows:

 

1. The Grantee acknowledges having receives a copy of the Plan and irrevocably
agrees to be bound by it. In the event of any inconsistency between the
provisions of this Grant Agreement and the provisions of the Plan, the parties
agree that the provisions of the Plan shall govern.

 

2. Subject to the terms and conditions set out in this Grant Agreement, the
Corporation hereby grants to the Grantee [            ] Share Appreciation
Rights having a Fair Market Value at the date of Grant of $[            ]. Each
such Share Appreciation Right shall relate to one Share.

 

3. The maximum number of Share Appreciation Rights that may be exercised by the
Grantee from time to time shall be based on the following schedule of Vesting
and the specified Expiry Time(s) thereof, subject to Sections 7(b), 9 and 10 of
the Plan:

 

Vesting Date(s)

 

Number of Vesting Share
Appreciation Rights

 

Total Number of Exercisable Share
Appreciation Rights

   Expiry Time
      

 

4.

No Share Appreciation Rights may be exercised unless the Grantee has been
continuously since the Grant Date, and is at the time of the exercise of Share
Appreciation Rights by such Grantee, an Eligible Participant, except as
otherwise provided in Section 9 of the Plan and this Section 4. In the event a
Grantee ceases to be a director, executive officer, employee and/or Consultant
of



--------------------------------------------------------------------------------

  the Corporation and/or its Subsidiaries, as the case may be, whether by
voluntary or involuntary resignation, termination by the Corporation without
Cause, retirement, whether mandatory or otherwise, or because of Disability or
death (each, a “Termination”), the Grantee or his or her Permitted Assigns may
exercise, for 30 days following such Termination, Share Appreciation Rights to
the extent that such Share Appreciation Rights were Vested and the Grantee was
entitled to exercise them at the date of such Termination, provided that such
Share Appreciation Rights shall not be exercisable after the Expiry Time. In the
event of a Termination For Cause of the Grantee, the Expiry Time shall be deemed
to have been accelerated and the Share Appreciation Rights of such Grantee shall
be deemed to expire at the time immediately prior to such Grantee’s Termination
and such Grantee will not be entitled to exercise any Share Appreciation Rights
that may have otherwise Vested.

 

5. Neither the Plan nor this Grant Agreement confers upon the Grantee any right
with respect to employment or continued employment by the Corporation or its
Subsidiaries, nor do they nullify any right that the employer may have to
terminate the employment of the Grantee at any time.

 

6. Subject to the provisions of the Plan, Share Appreciation Rights may be
exercised from time to time during the Exercise Period by delivery by the
Grantee to the Corporation at its office in Littleton, Colorado, of a written
notice of exercise in the form appended hereto as Appendix A. In the event that
a Grantee elects to exercise Share Appreciation Rights, the Corporation or the
relevant Subsidiary, as the case may be, shall pay by way of bonus and the
Grantee shall be entitled to receive the amount (the “Award Amount”) determined
by multiplying:

 

  (i) the amount by which the Fair Market Value of one Share determined as of
the date of exercise of such Share Appreciation Rights exceeds the Fair Market
Value of one Share determined as of the Grant Date of such Share Appreciation
Rights by

 

  (ii) the number of Share Appreciation Rights which are so exercised.

 

     Notwithstanding the foregoing, from and after the Completion of the Change
of Control, on the day of exercise of Share Appreciation Rights by the Grantee,
the Corporation or the relevant Subsidiary, as the case may be, shall pay by way
of bonus, and each Grantee who has exercised Share Appreciation Rights from or
after the completion of the Change of Control shall be entitled to receive, in
cash the Change of Control Payment Amount. The Award Amount or the Change of
Control Payment Amount, as the case may be, shall be paid to the Grantee by the
Corporation or the relevant Subsidiary in a lump sum cash payment on the date of
exercise.

 

7. At the expiration of the Exercise Period in respect of any Share Appreciation
Rights granted under this Grant Agreement that have not then been exercised,
such Share Appreciation Rights shall forthwith expire and terminate and be of no
further force or effect whatsoever.

 

8. The Grantee hereby certifies to the Corporation that the Grantee’s
participation in the Plan is voluntary and the Grantee was not induced to
participate in the Plan by expectations of employment or engagement or continued
employment or continued engagement with the Corporation.

 

9.

All payments made under this Grant Agreement by the Corporation or a Subsidiary
shall be made net of any income taxes or withholding taxes required to be
withheld under applicable income tax legislation at the time of payment. In the
event that the Corporation or a Subsidiary does not withhold any taxes otherwise
required to be withheld under applicable laws, the Grantee shall

 

- 2 -



--------------------------------------------------------------------------------

  nonetheless be solely responsible for remitting and paying such taxes to the
applicable regulatory authorities in a timely manner and the Grantee shall
indemnify and hold fully harmless the Corporation and its Subsidiaries for any
taxes that have not been remitted or paid by the Grantee in accordance with
applicable laws.

 

10. It is the intent of the Corporation and its Subsidiaries that all Share
Appreciation Rights granted under the Plan shall be exempt from the requirements
and mandates of Section 409A of the U.S. Code pursuant to U.S. Treasury
Regulation Section 1.409A-1(b)(5)(B), and the Plan and this Grant Agreement
shall be interpreted accordingly. In the event it is determined that any Share
Appreciation Right would be subject to the requirements and mandates of
Section 409A of the U.S. Code, the Corporation may amend the Share Appreciation
Rights to the minimum extent necessary to avoid, if possible, the application of
any additional taxes required by U.S. Code Section 409A; provided, however, that
in no event will the Corporation be liable to the Grantee for any taxes,
penalties, or interest that may be levied upon the Grantee under or with respect
to the application of Section 409A of the U.S. Code.

 

11. Neither the Board, the Committee, nor any director, officer or employee of
the Corporation shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan and
this Grant Agreement, and the members of the Board, the Committee and such
directors, officers and employees of the Corporation shall be entitled to
indemnification by the Corporation in respect of any claim, loss, damage or
expense (including legal fees and disbursements) arising therefrom to the
fullest extent permitted by law.

 

12. This Grant Agreement shall enure to the benefit of and be binding upon the
Corporation, its successors and assigns, and the Grantee and his heirs,
executors and legal representatives.

 

13. Share Appreciation Rights are not transferable by the Grantee except to a
Permitted Assign, or by will or the laws of descent and distribution, and are
exercisable, during his or her lifetime, only by the Grantee.

 

14. Time shall be of the essence of this Grant Agreement.

 

15. This Grant Agreement shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, and the Corporation and the Grantee irrevocably and unconditionally
submit to the jurisdiction of the Courts of the Province of Ontario.

IN WITNESS WHEREOF this Grant Agreement has been executed by the parties as of
the             day of             ,             .

 

      GOLDEN STAR RESOURCES LTD.      

 

      Name:       Title:

 

     

 

Witness

      [Insert name of Grantee]

 

- 3 -



--------------------------------------------------------------------------------

APPENDIX A

Share Appreciation Right – Exercise Form

 

Note:    All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Share Appreciation Rights Plan of Golden Star
Resources Ltd.

I hereby advise the Corporation that I desire exercise the following Share
Appreciation Rights granted to me by the Corporation:

 

Grant Date

  

Vesting Date

   Number of Share
Appreciation Rights
Exercised
                 

 

 

Grantee Signature

 

Grantee Name (please print)

 

Date

 

- 4 -